Citation Nr: 0926478	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  99-06 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as due to nicotine dependence. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant had active service from June 1943 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from an April 1998 rating decision, in which 
the RO denied service connection for coronary artery disease, 
claimed as due to nicotine dependence acquired during 
service.  In June 1998, the Veteran filed a Notice of 
Disagreement (NOD), and the RO issued a Statement of the Case 
(SOC) in October 1998.  In April 1999, the Veteran filed a VA 
Form 21-4138 (Statement in Support of Claim), which was 
accepted by the RO as a substantive appeal, in lieu of a VA 
Form 9 (Appeal to the Board of Veterans' Appeals).

During the pendency of this appeal, the Veteran requested a 
hearing conducted by RO personnel.  However, in a July 1999 
statement, the Veteran indicated that he could not appear at 
a hearing for health reasons, and wished to have the appeal 
adjudicated based on the evidence of record.

In August 2000, the Board remanded this matter for additional 
RO action.  After accomplishing the requested development, 
the RO continued the denial of service connection, as 
reflected in the April 2003 Supplemental SOC (SSOC), and 
returned the matter to the Board.

In July 2003, the Board again remanded this matter to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for further action.  After partially accomplishing the 
requested action, the RO continued the denial of the claim 
(as reflected in the July 2005 SSOC), and returned the matter 
to the Board for further appellate consideration. 

In May 2006, the Board denied service connection for heart 
disease, claimed as due to nicotine dependence.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2007 
Order, the Court granted a joint motion, filed by 
representatives of both parties, vacating the Board's May 
2006 decision, and remanding this matter to the Board for 
further proceedings consistent with the joint motion.

In October 2008, the Board remanded this matter to the RO, 
via the AMC, in Washington, D.C., for action necessary to 
comply with the August 2007 Order, as specified in the joint 
motion.  After partially accomplishing the requested action, 
the RO continued the denial of the claim (as reflected in the 
June 2009 SSOC), and returned this matter to the Board for 
further appellate consideration. 

In July 2009, a Deputy Vice-Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on this matter is warranted, even 
though such will, regrettably, further delay an appellate 
decision.

The August 2007 joint motion included an instruction that the 
Board should obtain a medical opinion "addressing whether 
Appellant's heart condition was caused by or aggravated by 
in-service smoking or service-related nicotine dependence."  

The Board's October 2008 remand includes an instruction that 
the Veteran should be afforded a VA examination, and that the 
examiner should provide a medical opinion as to whether it is 
at least as likely as not that any current heart disability 
was caused, or was aggravated by the Veteran's cigarette 
smoking during his active service, or service-related 
nicotine dependence.  The Board further stipulated that, if 
aggravation were found, the examiner should attempt to 
quantify the degree of additional disability resulting from 
the aggravation, consistent with 38 C.F.R. § 3.310(a) (as 
revised effective in October 2006).  In rendering the 
requested opinion, the examiner was asked to discuss a May 
2005 VA heart examiner's opinion, and a September 2002 VA 
heart examiner's opinion (each addressed in the Board's 
October 2008 remand).

The Veteran was afforded a VA examination in April 2009.  
However, in her opinion, the examiner did not discuss the 
matter of aggravation, and did not address either of the 
prior VA opinions.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Moreover, the Board is bound by the findings contained in the 
Joint Motion, as adopted by the Court.  See Chisem v. Gober, 
10 Vet. App. 526, 527-8 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim).  

In light of the AMC's failure to ensure compliance with the 
details of the Board's remand, the Board finds that 
additional corrective action is necessary.  

Thus, the RO should obtain a medical opinion from the 
physician who conducted the April 2009 examination, or, if 
that physician is not available, from another appropriate 
physician.  If further examination of the Veteran is deemed 
necessary, the RO should arrange for such examination.  The 
Veteran is hereby advised that, if an examination is deemed 
necessary, failure to report to such scheduled examination, 
without good cause, may result in denial of the claim (as the 
original claim for service connection will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

The Board also notes that, in July 2009, the Veteran 
submitted a VCAA Notice Response form indicating that he has 
additional evidence to submit.  Therefore, prior to obtaining 
the supplemental medical opinion, the RO should ensure that 
the Veteran is properly notified of what evidence is needed 
to support his claim under 38 C.F.R. § 3.310 (revised 
effective in October 2006), and is afforded the opportunity 
to submit additional evidence.  Hence, to ensure that all due 
process requirements are met, the RO should, via VCAA-
compliant notice, afford the Veteran another opportunity to 
present information and/or evidence pertinent to his claim 
for service connection for heart disease, claimed as due to 
nicotine dependence, on appeal.  The RO should, explain to 
the Veteran that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period). 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim for service connection on appeal.  
The RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.

The RO's letter should provide notice as 
to the evidence needed to support his 
claim for heart disease, as due to 
nicotine dependence, under the provisions 
of 38 C.F.R. § 3.310 (revised effective in 
October 2006).

The RO's letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

2.  If the Veteran responds, the RO should 
assist the Veteran in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the Veteran's response has 
expired, the RO should obtain a medical 
opinion from the physician who conducted 
the April 2009 examination, or, if that 
physician is not available, from another 
appropriate physician. 

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the diagnosed 
coronary artery disease (a) was caused, or 
(b) was aggravated by the Veteran's 
cigarette smoking during his active 
military service or service-related 
nicotine dependence.  Consistent with the 
instruction of the Court, the physician 
should specifically address both causation 
and aggravation.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation, consistent 
with 38 C.F.R. § 3.310(a) (as revised 
effective in October 2006).  In rendering 
the requested opinion, the examiner should 
discuss the May 2005 VA heart examiner's 
opinion and the September 2002 VA heart 
examiner's opinion.

If further examination is needed to obtain 
a response to the question posed above, 
the RO should arrange for the Veteran to 
undergo VA heart examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to provide an opinion and/or 
examine the Veteran, and the resulting 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions.  In the event that an 
examination is conducted, all indicated 
tests and studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall (cited above).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority (to include the current 
version of 38 C.F.R. § 3.310(a), as 
revised in October 2006)). 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  The RO is also reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


